

CONTRACT NUMBER: 2019-000052D


AMENDMENT TO THE CONTRACT BETWEEN
ADMINISTRACIÓN DE SEGUROS DE SALUD DE PUERTO RICO (ASES)
and
TRIPLE-S SALUD, INC.
to
ADMINISTER THE PROVISION OF PHYSICAL AND BEHAVIORAL HEALTH SERVICES UNDER THE
GOVERNMENT HEALTH PLAN






THIS AMENDMENT TO THE CONTRACT BETWEEN ADMINISTRACIÓN DE SEGUROS DE SALUD DE
PUERTO RICO (ASES) AND TRIPLE-S SALUD, INC., FOR THE PROVISION OF PHYSICAL AND
BEHAVIORAL HEALTH SERVICES UNDER THE GOVERNMENT HEALTH PLAN (the “Amendment”) is
by and between Triple-S Salud, Inc. (“the Contractor”), a managed care
organization duly organized and authorized to do business under the laws of the
Government of Puerto Rico, with employer identification number 66-0555677
represented by President, Ms. Madeline Hernández Urquiza, of legal age, single,
resident of San Juan, Puerto Rico, and the Puerto Rico Health Insurance
Administration (Administración de Seguros de Salud de Puerto Rico, hereinafter
referred to as “ASES” or “the Administration”), a public corporation of the
Commonwealth of Puerto Rico, with employer identification number 66-0500678,
represented by its Board of Directors’ Chairman, Mr. Rafael Rodríguez Mercado,
of legal age, married and resident of Guaynabo, Puerto Rico.


WHEREAS, the Contractor and ASES executed a Contract for the provision of
Physical Health and Behavioral Health Services under the Government Health Plan
for the Commonwealth of Puerto Rico, on September 21, 2018, (hereinafter
referred to as the “Contract”);


WHEREAS, the Contract provides, pursuant to Article 55, that the Parties may
amend such Contract by mutual written consent; and


WHEREAS, all provisions of the Contract will remain in full force and effect as
described therein, except as otherwise provided in this Amendment.


NOW, THEREFORE, and in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree to clarify and/or amend the Contract as
follows:



I.
AMENDMENTS





1.
Article II Definition of “Annual Open Enrollment Period” shall be amended and
replaced in its entirety as follows:




--------------------------------------------------------------------------------

Annual Open Enrollment Period: The annual period of forty-five (45) Calendar
Days from November 1 through December 15 during which Enrollees have one (1)
opportunity to select a different Contractor, without cause.




2.
Immediately following Section 5.3.10, a new Section 5.3.11 shall be inserted
stating as follows:





5.3.11
If an Enrollee’s Effective Date of Disenrollment occurs during an inpatient
hospital admission, the Contractor the Enrollee was enrolled with on the date of
admission (for purposes of this section, the “disenrolling Contractor”) is
responsible for covered inpatient facility and professional services associated
with the inpatient hospital admission. This responsibility continues from the
date of admission until the date the Enrollee is discharged from the inpatient
stay. The disenrolling Contractor shall not request and/or require that the
disenrolled Enrollee be discharged from the inpatient facility for transfer to
another inpatient facility. Should a discharge and transfer to another inpatient
facility be medically necessary, the disenrolling Contractor shall notify the
treating providers to work with the Enrollee’s new Contractor to facilitate the
discharge, transfer, and authorization of services as needed. The Enrollee’s new
Contractor is responsible for coordinating delivery of care pursuant to this
Contract once discharge has occurred, including any subsequent professional
services and shall work with the inpatient facility to facilitate discharge
planning and authorize services as necessary.





3.
Immediately following Section 7.7.11.8, a new Section 7.7.11.9 shall be inserted
stating as follows:





7.7.11.9
Nutritional supplements for adults with PKU when medically necessary;





4.
Section 7.7.11.9 shall be redesignated as section 7.7.11.10 and all subsections
are redesignated accordingly in sequential order (i.e., subsection 7.7.11.9.1
shall be redesignated as 7.7.11.10.1., et seq). Section 7.7.11.10 shall be
redesignated as section 7.7.11.11. Section 7.7.11.11 shall be redesignated as
section 7.7.11.12. Section 7.7.11.12 shall be redesignated as section 7.7.11.13.
Section 7.7.11.13 shall be resdesignated as section 7.7.11.14. Section 7.7.11.14
shall be redesignated as section 7.7.11.15 and all subsections are redesignated
accordingly in sequential order (i.e., subsection 7.7.11.14.1 shall be
redesignated as 7.7.11.15.1., et seq).





5.
Section 7.7.11.14.15, redesignated as section 7.7.11.15.15 shall be amended and
replaced in its entirety as follows:



7.7.11.15.15 Multiple Sclerosis and Amiotrophic Lateral Sclerosis (ALS);




6.
Immediately following section 7.7.11.14.16, redesignated as 7.7.11.15.16, a new
Section 7.7.11.15.17 shall be inserted stating as follows:



 
Page 2
 

--------------------------------------------------------------------------------

7.7.11.15.17 Effective upon issuance of mandated and uniform protocol, Albinism.




7.
Section 7.7.11.15 shall be redesignated as 7.7.11.16.





8.
Immediately following Section 10.1.5., a new Section 10.1.5.1 shall be inserted
stating as follows:





10.1.5.1
The Contractor shall ensure that facilities subject to the federal emergency
preparedness requirements as conditions of participation in Medicare and
Medicaid are compliant with such requirements. A facilities’ certification of
compliance for Medicare participation is sufficient for purposes of Medicaid
participation. The impacted facilities and requirements are specified in
Appendix Z of CMS’ State Operations Manual, available at
https://www.cms.gov/Medicare/Provider-Enrollment-and-Certification/SurveyCertEmergPrep/Downloads/Advanced-Copy-SOM-Appendix-Z-EP-IGs.pdf.





9.
Section 10.2.2.1 shall be amended and replaced in its entirety as follows:





10.2.2.1
The Contractor shall develop a training curriculum for Providers consisting of
twenty (20) hours per year divided into five (5) hours per quarter. The
curriculum shall be submitted to ASES for review and prior written approval
according to the timeframe specified in Attachment 12 to this Contract. ASES
shall have the right to make recommendations or request coverage of specific
topics for inclusion in the curriculum. The Contractor is obligated to offer
twenty (20) hours per year of Provider training of which fifteen (15) hours
shall be considered mandatory at least every two (2) years. Trainings may be
coordinated and provided jointly with other Plan Vital contractors. Provider
participation lists shall be shared with other Plan Vital contractors, and all
mandatory training hours taken by Providers with other Plan Vital contractors
shall be accepted by Contractor as meeting the requirements of this section. The
curriculum will focus on topics of importance to professional practice and Plan
Vital requirements and participating Providers should be encouraged to attend
trainings. The curriculum shall include a description of how the Contractor will
educate Providers on Contract requirements and shall also include, at a minimum:





10.
Section 13.6.2 shall be amended and replaced in its entirety as follows:



The Contractor shall employ a methodology and sampling process prior approved by
ASES to verify with its Enrollees on a monthly basis whether services billed to
the Contractor by Providers were actually received. The methodology and sampling
process shall include criteria for identifying “high-risk” services and Provider
types. A methodology and sampling process that must be employed by the
Contractor on a monthly basis is the use of explanation of benefits for the
sample of enrollees within forty-five (45) Calendar Days of payment of claims.
Verification that services were received based on explanation of benefits may
occur by mail or by phone.


 
Page 3
 

--------------------------------------------------------------------------------


11.
Section 18.1.11 shall be amended as follows:



18.1.11 Unless otherwise specified in the Reporting Guide issued by ASES or this
Contract, the Contractor shall submit all reports to ASES, according to the
schedule below:




12.
The table in Section 18.1.11 pertaining to the due date for Annual Report
deliverables is amended and replaced in its entirety as follows:



Ninety (90) Calendar Days after the end of Puerto Rico’s Fiscal Year.




13.
Section 21.4 shall be amended and replaced in its entirety as follows:





21.4
The PMPM Payments shall be negotiated for every rating period covered by the
Contract (namely from November 1, 2018 to October 31, 2019, November 1, 2019 to
June 30, 2020, and July 1, 2020 to September 30, 2021). Any increase in the PMPM
Payment shall be subject to ASES’s determination that the proposed new amount if
actuarially sound.





14.
A new Section 21.4.1 shall be inserted under the existing Section 21.4 as
follows:



21.4.1 Notwithstanding anything to the contrary in this Agreement, because the
parties have not completed the revision of the PMPM Payments by the expiration
of the current rating period which ends on October 31, 2019 (the “Expired Rating
Period”) such that the new rating period must commence without updated PMPM
Payments, then the following shall occur:




(a)
ASES shall continue to pay Contractors at the PMPM Payment rates that existed
during the Expired Rating Period;





(b)
As soon as practicable, but in no event more than fifteen (15) days following
the expiration of the Expired Rating Period, the parties shall complete in good
faith the review of updated PMPM Payments (the “Updated PMPM Payments”).





(c)
Following agreement upon Updated PMPM Payments, the parties shall execute an
amendment to Attachment 11 of the Contract setting forth the Updated PMPM
Payments. Such amendment and the Updated PMPM Payments shall be effective as of
November 1st 2019 as if the Updated PMPM Payments had been agreed upon at the
expiration of the Expired Rating Period, provided that,



 
Page 4
 

--------------------------------------------------------------------------------


(1)
Notwithstanding the foregoing, because Updated PMPM Payment rates are subject to
CMS and FOMB approval, ASES will continue to pay Contractors at the PMPM Payment
rates that existed during the Expired



Rating Period until such time as CMS and the FOMB have approved the Updated PMPM
Payments, and;




(2)
within thirty (30) calendar days following CMS’ and the FOMB’s approval of
Updated PMPM Payment rates, the Parties shall begin to reconcile any difference
between (i) PMPM Payments that ASES made to Contractors after the Expired Rating
Period and (ii) Updated PMPM Payment rates.





15.
Section 22.2.1 shall be amended and replaced in its entirety as follows:



22.2.1 The Contractor shall report a Medical Loss Ratio (MLR) and related data,
including the data on the basis of which ASES will determine the compliance of
the Contractor with the Medical Loss Ratio Requirement, as required under 42 CFR
438.8(k) for each MLR reporting year. Such reporting shall be provided to ASES
no later than ten (10) months following the close of the MLR reporting year.




16.
Section 23.3.4 shall be amended and replaced in its entirety as follows:



23.3.4 The Contractor’s stop-loss responsibility shall not be transferred to a
PMG unless the PMG and the Contractor expressly agree in writing to the PMG’s
assuming this risk. In this event, Contractor shall accept stop-loss insurance
and reinsurance obtained from a third party, and shall not obligate the PMG to
utilize insurance provided by the Contractor.



II.
RATIFICATION



All other terms and provisions of the original Contract, as amended by Contracts
Number 2019- 000052A,B and C, and of any and all documents incorporated by
reference therein, not specifically deleted or modified herein shall remain in
full force and effect. The Parties hereby affirm their respective undertakings
and representations as set forth therein, as of the date thereof. Capitalized
terms used in this Amendment, if any, shall have the same meaning assigned to
such terms in the Contract.



III.
EFFECT; CMS APPROVAL



The Parties agree and acknowledge that:




A.
This Amendment, including any attachments, is subject to approval by the United
States Department of Health and Human Services Centers for Medicare and Medicaid
Services (“CMS”), and ASES shall submit this Amendment for CMS approval.



 
Page 5
 

--------------------------------------------------------------------------------

IV.
AMENDMENT EFFECTIVE DATE



Contingent upon approval of CMS, this Amendment shall become effective November
1, 2019 (the “Amendment Effective Date”), and remain in effect throughout the
term of the Contract.



V.
ENTIRE AGREEMENT



This Amendment constitutes the entire understanding and agreement of the Parties
with regards to the subject matter hereof, and the parties by their execution
and delivery of this Second Amendment to the Contract hereby ratify all of the
terms and conditions of the Contract, as amended by Contract Number
2019-000052A, B and C, and as supplemented by this Agreement.


The Parties agree that ASES will be responsible for the submission and
registration of this Amendments in the Office of the Comptroller General of the
Commonwealth, as required under law and applicable regulations.


 
Page 6
 

--------------------------------------------------------------------------------

ACKNOWLEDGED BY THE PARTIES by their duly authorized representatives on this 31
day of October, 2019.


ADMINISTRACIÓN DE SEGUROS DE SALUD DE PUERTO RICO (ASES)






/s/ Rafael Rodríguez Mercado

 
10/31/2019
 
Mr. Rafael Rodríguez Mercado, Board of Directors’ Chairman
 
Date
EIN: 66-0500678
   





TRIPLE-S SALUD, INC.




/s/__ Madeline Hernández Urquiza
 
10/31/2019
 
Ms. Madeline Hernández Urquiza, President
 
Date
EIN: 66-0555677
     



Account No. 256-5325 to 5330
 
Page 7
 

--------------------------------------------------------------------------------